DETAILED ACTION

AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2008/0283902 A1 (“Sung”).
Sung teaches:

    PNG
    media_image1.png
    376
    618
    media_image1.png
    Greyscale


1. An integrated circuit die (see Fig. 29 and related text) comprising: 
a substrate 750; 
a first plurality of features 732 (two are shown at the center of Fig. 29, between 710 and 720; the wavy double lines indicate a continuation of these features in the middle of the ones that are shown) above the substrate; and 
a second plurality of features 734 (two are shown at the center of Fig. 29, between 710 and 720; the wavy double lines indicate a continuation of these features in the middle of the ones that are shown) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins (all gates, para 86-88) disposed in a first direction, 
wherein individual ones of the first plurality of features alternate with individual ones of the second plurality of features (Fig. 29), 
wherein the first plurality of features have a first size and the second plurality of features have a second size, the second size different from the first size (“the second gate structures 734 may be narrower than the first gate structures 732”, para 88),
wherein the first plurality of features and the second plurality of features have a same height (Fig. 29).

5.  The integrated circuit die of claim 1, wherein the first size and the second size are a width in the first direction (para 88; Fig. 29).  

6.  The integrated circuit die of claim 1, wherein the first size is an average width of the first plurality of features, and the second size is an average width of the second plurality of features, and the first size is different than the second size (para 88; Fig. 29).  

7.  The integrated circuit die of claim 1, wherein the first plurality of features and the second plurality of features are a local subset of features of the integrated circuit die (para 88; other features such as 710, 720, 740, exist outside of 732 and 734, see Fig. 29).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung.

Re claim 2, Sung does not explicitly teach wherein each of the first plurality of features are disposed between a different two of the second plurality of features. However, Sung suggests this to one of ordinary skill in the art, because Sung teaches a first plurality of features 732 (two are shown at the center of Fig. 29, between 710 and 720) above the substrate; and a second plurality of features 734 (two are shown at the center of Fig. 29, between 710 and 720) above the substrate, and Sung’s figure has wavy double lines that are typically used when drafting figures to indicate a continuation of the features in the middle of the features that are shown. It is well within the skill of one of ordinary skill in the art to find it obvious to keep repeating the two features 732/734 more times than the two that are shown, e.g. to form 732/734/732/734/732/734/732/734. Then, the two pluralities may include each of the underlined gates above, meeting the claimed limitation.
It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).


Claim(s) 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of US 9343371 B1 (“Wu”).
Sung teaches:
8.  A wafer (see Fig. 29 and related text), comprising: 
a substrate 750; 
a first plurality of features 732 (two are shown at the center of Fig. 29, between 710 and 720; the wavy double lines indicate a continuation of these features in the middle of the ones that are shown) above the substrate; and 
a second plurality of features 734 (two are shown at the center of Fig. 29, between 710 and 720; the wavy double lines indicate a continuation of these features in the middle of the ones that are shown) above the substrate, 
wherein the first plurality of features and the second plurality of features are all gates or all fins  (all gates, para 86-88) disposed in a first direction, 
wherein individual ones of the first plurality of features alternate with individual ones of the second plurality of features (Fig. 29), 
wherein the first plurality of features have a first size and the second plurality of features have a second size, the second size different from the first size (“the second gate structures 734 may be narrower than the first gate structures 732”, para 88), 
wherein the first plurality of features and the second plurality of features have a same height (Fig. 29).

Sung does not teach a plurality of integrated circuit dice comprising the wafer having the features discussed above. However, it is well known to form a chip/die from a wafer. For example, Wu teaches forming finFET devices in a wafer having areas for many chips, and subsequently dividing the wafer into plural chips (col 6, lines 10-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Wu to the invention of You, including the fabrication of devices in a wafer and subsequent division of the wafer into chips. The motivation to do so is that the combination produces the predictable results of allowing the finFET processes disclosed therein in many regions of the substrate, for different reasons, and for mass-production of chips from a larger wafer (col 6 lines 10-20), which allows for increased yield.
It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).

Sung and Wu together teach and/or suggest as obvious to one of ordinary skill in the art:

9.  The wafer of claim 8, wherein each of the first plurality of features are disposed between a different two of the second plurality of features (Sung suggests this to one of ordinary skill in the art, because Sung teaches two of a first plurality of features 732 above the substrate; and two of a second plurality of features 734 above the substrate, and Sung’s figure has wavy double lines that are typically used when drafting figures to indicate a continuation of the features in the middle of the features that are shown. It is well within the skill of one of ordinary skill in the art to find it obvious to keep repeating the two features 732/734 more times than the two that are shown, e.g. to form 732/734/732/734/732/734/732/734. Then, the two pluralities may include each of the underlined gates above, meeting the claimed limitation).

11.  The wafer of claim 8, wherein the first size is an average width of the first plurality of features, and the second size is an average width of the second plurality of features, and the first size is different than the second size (“the second gate structures 734 may be narrower than the first gate structures 732”, para 88).  

12.  The wafer of claim 8, wherein the first plurality of features and the second plurality of features are a local subset of features of the wafer (para 88; other features such as 710, 720, 740, exist outside of 732 and 734, see Fig. 29). 


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819